In an action, inter alia, on a construction contract, plaintiff appeals from an order of the Supreme Court, Westchester County, entered December 11, 1979, which granted defendant Bellino Construction Co., Inc.’s motion to dismiss the fourth cause of action in the supplemental complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. As a *645matter of law, plaintiff could not be considered a third-party beneficiary of the indemnification agreement entered into between defendant-respondent, Bellino Construction Co., Inc., and defendant Hillcroft Construction Corp. (cf. Spartan Concrete Corp. v Harbour Val. Homes, 71 AD2d 950, 951; Goodman-Marks Assoc. v Westbury Post Assoc., 70 AD2d 145). Damiani, J. P., Gulotta, Martuscello and O’Connor, JJ., concur.